Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/10/2022, wherein claims 1, 6 and 11 were amended; and claims 4-5 were canceled. Claims 17-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259), Xin et al. (US 2017/0023985) and Hartmann (US 2010/0314266).
Regarding claim 1, Medina discloses a composite case (10 in Fig. 3) capable of holding a computing device, comprising: a first portion (at 30) capable of protecting and detachably connecting to a display portion of a computing device; a second portion (at 40) capable of protecting and detachably connecting to an input device portion of a computing device, wherein the case is capable of holding a computing device having display and input device portions detachably connected to each other through a multi-pivot hinge unit operable to rotate about one or more computing device axes defined between the display and input device portions to move the computing device between open and closed states; a hinge cover portion (50) defining a rigid elongate chamber (cavity defined at the interior of 50 adjacent the hinge portion of the computing device when the case is in its folded configuration, the chamber is considered to be rigid as it has at least a small degree of rigidity) capable of receiving the hinge cover of a computing device and connected to the first portion capable of detachably receiving and surrounding a multi-pivot hinge of a computing device; wherein a protective shell is formed between the first and second portions when the first and second portions are joined at the hinge cover portion and the first and second portions opposite the hinge cover portion are in a closed position. Medina discloses the claimed invention except for the elongate chamber of the hinge cover being hemispheric, having bulkheads and the perimetral fasteners. 
Regarding the elongate chamber of the hinge cover being hemispheric, Xin teaches it is well known in the art for a computing device (electronic device shown in Figs. 3, 9 and 20) to have a hinge unit which has a hemispheric shape when the computing device is in its closed configuration (See Figs. 3 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina with a computing device having a hemispheric hinge unit as taught by Xin in order to protect the computing device. Furthermore, since the hinge cover portion (50) of Medina stretches to conform to the shape of the hinge unit disposed therein ([0033]), the hinge cover portion chamber would take the same hemispheric shape as the hinge unit disposed therein. 
Regarding the chamber having bulkheads, Hartmann teaches it is well known in the art to provide the inside surface of a housing with bulkheads (ribs 106) for the purpose of reinforcing the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided interior surfaces of the portions of the case (e.g. the hinge cover portion) of Medina-Xin with bulkheads (ribs) as taught by Hartmann in order to reinforce the case portions.
Regarding the perimetral fasteners, Wang teaches a case (2 – See Figs. 2-4) for a computing device, comprising: a first portion (32) having one or more perimetral fasteners (422) disposed on edges of the first portion; a second portion (31) having one or more perimetral fasteners (421) disposed on edges of the second portion and a hinge cover portion (portion at 33), wherein a protective shell is formed between the first and second portions when the first and second portions are joined at the hinge cover portion and one or more perimetral fasteners of the first and second portions opposite the hinge cover portion are secured with each other in a closed position (as shown in Fig. 5), for the purpose of fixedly holding the case in its closed position. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina with perimetral fasteners as taught by Wang-Xin-Hartmann in order to securely hold the case in its closed position.
Regarding claim 2, Medina discloses the first portion further comprises: a resilient portion (60) dimensioned to detachably receive perimetral edges of a display portion of a computing device; and a rigid portion (panel 40 is considered to be rigid as it has at least a small degree of rigidity) capable of being detachably coupled to a rear surface of a display portion of a computing device, the rigid portion being impact resistant and dimensioned to shield a rear surface of the display portion (at least to a small degree).
Regarding claim 3, the case of Medina-Xin-Hartmann-Wang is fully capable of containing a computing device with impact resistant corners formed with the rear surface of the computing device. 
Regarding claim 6, Medina-Xin-Hartmann-Wang discloses the rigid elongate hemispheric chamber extends between lateral edges of the second portion of the case, the rigid elongate hemispheric chamber being operable to axially align with and receive a hinge cover portion; a gap for moving between open and closed states between the multi-pivot hinge of a computing device and the chamber when the hinge cover portion is secured to the multi-pivot hinge;35325715v1 3 Application No. 15/335,379 Docket No.: UAG22Reply to Restriction Requirementa resilient fastener tab (portion of 50 which contacts 40 in Fig. 6) extending from a lower portion of the chamber for connecting the hinge cover portion to a recess on a lower surface of the second portion of the base (See Fig. 6), the tab extended between opposite lateral edges of the second portion, and being substantially planar to the recess on the lower surface of the second portion (recess formed between the left-most edge of 40 and the left-most edge of 42 in Fig. 6).
Regarding claim 11, Medina-Xin-Hartmann-Wang discloses the plurality of bulkheads are normal to the longitudinal axis of the rigid elongate hemispheric chamber and extend along the chamber between lateral edges of the second portion; wherein the second portion is substantially rigid (panel 40 if Medina is considered to be rigid as it has at least a small degree of rigidity) and the hinge cover is resilient; and wherein the recess of the second portion render flexible the rear edge of the second portion.
Regarding claim 14, an axis of rotation of the hinge cover portion of Medina-Xin-Hartmann-Wang can be co- extensive to a hinge axis of an armadillo hinge assembly type multi-pivot hinge unit (depending on the specific computing device held therein).
Regarding claim 15, Medina-Xin-Hartmann-Wang discloses when the first portion is detachably coupled to a display portion, the first portion is capable of providing impact resistance to the display portion regardless of whether the second portion is detachably coupled to an input device portion or the first portion.
Regarding claim 16, Medina discloses perimetral edges of the first portion extend away from a rear support surface and terminate in a flexible inwardly extending lip (portion of 60), the lip operable to flex outwards and securely retain the display portion of the computing device; and 35325715v1 5Application No. 15/335,379 Docket No.: UAG22Reply to Restriction Requirementwherein the lip is thicker than the portion of the perimetral edge extending away from the rear support surface.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259), Xin et al. (US 2017/0023985) and Hartmann (US 2010/0314266) applied to claim 6 above, further in view of McBroom (US 2013/0214661). 
Regarding claim 7, as described above, Medina-Xin-Hartmann-Wang discloses the claimed invention except for the specifics of the fastener tab. However, McBroom teaches a protective case (10) comprising a first portion (14) and a second portion (12) connected to one another at a hinge portion, wherein the hinge portion has a fastener tab (at 16) comprising: a first portion (portion between 18 and 14D in Fig. 2A) at least partially surrounding an outer surface of the hinge; and a second portion (portion 16 between 18 and 18 in Fig. 2A) pivotally attached to the first portion along an edge axially aligned with the chamber, the second portion being operable to be substantially planar and connected to the recess (20) of the second portion of the case, for the purpose of allowing the case to form an inclined stand for the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina-Xin-Hartmann-Wang with the fastener tab arrangement as taught by McBroom in order to allow the case to allow the case to be held at an inclined position.
Regarding claim 8, Medina discloses the first and second portion are formed from a shared outer grip inducing surface.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259), Xin et al. (US 2017/0023985) and Hartmann (US 2010/0314266) applied to claim 6 above, further in view of Anderson (US 5,263,423).
Regarding claim 9, as described above, Medina-Xin-Hartmann-Wang discloses the claimed invention except for the retention band. However, Anderson teaches a computing device holding element (10) comprising a retention band (42) proximate the rear side of the holding element which corresponds to the hinge side of the computing device, wherein the retention band extends from opposite ends (at 18 and 20) of the holding element for the purpose of encircling the computing device to support it securely atop the holding element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina-Xin-Hartmann-Wang with a retention band as taught by Anderson in order to better secure a computing device to the case. Furthermore, the retention band of Medina-Wang-Xin-Anderson is capable of securely retaining a multi-pivot hinge unit with the substantially rigid elongate hemispheric chamber.
Regarding claim 10, the retention band of Medina-Xin-Hartmann-Wang-Anderson is moveable and/or flexible.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 2006/0226040) in view of Wang (US 2010/0044259), Xin et al. (US 2017/0023985) and Hartmann (US 2010/0314266) applied to claim 1 above, further in view of Bekele (US 7,643,274). As described above, Medina-Xin-Hartmann-Wang discloses the claimed invention except for the forward edge fastener and lateral edge fastener tabs. However, Bekele teaches a protective case for a computing device, comprising a first portion (102) and a second portion (112), wherein edge portions have a forward edge fastener defined by an inwardly facing lip (300) operable to detachably secure to an upper edge of the computing device and a plurality of lateral edge fastener tabs (122/124) that extend downward from opposing lateral edges, and a corresponding receiver of the second portion extends outwardly from the respective lateral edge of the second portion is capable of being received by a recess of the corresponding lateral edge fastener tab of the first portion; wherein the lateral edge fastener tab is resilient and the corresponding receiver of the second portion is rigid, for the purpose of securely attaching the case to the computing device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina-Xin-Hartmann-Wang with fastening elements as taught by Bekele in order to more securely attach the case to the computing device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,849,398. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Patent ‘398 (claims 1, 13, 21 and 25) discloses the claimed subject matter.
Regarding claim 2, Patent ‘398 (claim 1) discloses the claimed subject matter.
Regarding claim 3, Patent ‘398 (claim 2) discloses the claimed subject matter.
Regarding claim 6, Patent ‘398 (claim 3) discloses the claimed subject matter.
Regarding claim 7, Patent ‘398 (claim 4) discloses the claimed subject matter.
Regarding claim 8, Patent ‘398 (claim 5) discloses the claimed subject matter.
Regarding claim 9, Patent ‘398 (claim 6) discloses the claimed subject matter.
Regarding claim 10, Patent ‘398 (claim 6) discloses the claimed subject matter.
Regarding claim 11, Patent ‘398 (claim 7) discloses the claimed subject matter.
Regarding claim 12, Patent ‘398 (claim 8) discloses the claimed subject matter.
Regarding claim 13, Patent ‘398 (claim 9) discloses the claimed subject matter.
Regarding claim 15, Patent ‘398 (claim 10) discloses the claimed subject matter.
Regarding claim 16, Patent ‘398 (claim 11) discloses the claimed subject matter.

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Medina nor Wang alone or in combination teach or suggest a hinge cover portion defining a rigid elongate hemispheric chamber.
Contrary to Applicant’s argument, as described in the rejection above, Medina discloses a hinge cover portion (50 in Fig. 3) defines a rigid elongate chamber (cavity defined at the interior of 50 adjacent the hinge portion of the computing device when the case is in its folded configuration). Furthermore, the chamber is considered to be rigid as it has at least a small degree of rigidity. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004). Regarding the chamber being hemispheric, Xin teaches it is well known in the art for a computing device (electronic device shown in Figs. 3, 9 and 20) to have a hinge unit which has a hemispheric shape when the computing device is in its closed configuration (See Figs. 3 and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the case of Medina with a computing device having a hemispheric hinge unit as taught by Xin in order to protect the computing device. Furthermore, since the hinge cover portion (50) of Medina stretches to conform to the shape of the hinge unit disposed therein ([0033]), the hinge cover portion chamber would take the same hemispheric shape as the hinge unit disposed therein. 
Applicant argues that neither Medina nor Wang alone or in combination teach or suggest a chamber comprising a plurality of bulkheads as presently claimed. Xin could arguably suggest a chamber (e.g. Xin's connecting device 3), however Xin also fails to teach or suggest a chamber comprising a plurality of bulkheads. Further, if Xin arguably suggested a chamber (e.g. Xin's connecting device 3) one would not be motivated to incorporate the claimed bulkheads into Xin's connecting device 3 because it includes a series of coatings and magnetic elements as its operating mechanism.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Hartmann teaches it is well known in the art to provide the inside surface of a housing with bulkheads (ribs 106) for the purpose of reinforcing the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided interior surfaces of the portions of the case (e.g. the hinge cover portion) of Medina-Xin with bulkheads (ribs) as taught by Hartmann in order to reinforce the case portions.
Applicant argues that Hartmann does not remedy the deficiencies of Medina, Wang, or Xin. For example, Hartmann describes a housing for accommodating at least one gas stopper wherein the housing can include reinforcing ribs to provide partitions for compartments. Hartmann does not teach or suggest a hinge cover portion defining a rigid elongate hemispheric chamber ("chamber") let alone a chamber comprising a plurality of bulkheads as presently claimed. Hartmann's reinforcing ribs to provide partitions for compartments is not equivalent to the claimed bulkheads. Further, a person of ordinary skill in the art would not be motivated to combine the cited references because Hartmann is non-analogous art. For example, Hartmann pertains to a housing for accommodating at least one gas stopper, it has nothing to do with cases for computing devices.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hartmann was merely used for its teaching of providing interior surfaces of portions of a case with bulkheads (ribs) in order to reinforce the case portions. One of ordinary skill in the art, seeking to solve the problem of reinforcing a case would have naturally looked to other references addressing reinforcing case portions in an attempt to find a solution. Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Medina and Hartmann references are both in the field of Applicant’s endeavor (i.e. cases/housings for holding objects).
Applicant argues that Hartmann's reinforcing ribs to provide partitions for compartments is not equivalent to the claimed bulkheads.
Regarding Applicant’s argument, as described in [0043] of Hartmann, elements 106 are reinforcement ribs which are used to reinforce the cover 100. The claims merely define “a plurality of bulkheads” without defining further structure or intended use. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735